Per Curiam:

Plaintiffs in error first ask to amend the case-made, and affidavits are presented pro and con upon this motion. The affidavit of the trial judge is to the effect that the record is correct as it-stands. It is for the trial judge to certify the case-made to this court, and in no event could we allow an amendment thereto, even with his consent. It may not be’ inappropriate to add, however, that nothing in the showing made in support of the motion leads this court to doubt that the proceedings were as represented by the trial judge. Indeed, the controversy over the question of fact is more apparent than real.
The other errors complained of are all, save one, trial errors alleged to have occurred and to which no exception' was taken at the time. They cannot be considered.
The one assignment which we can consider is the finding of the court that there was a valid lien, amounting to $1399.47, which sum the plaintiffs in error were by the terms of their contract bound to discharge. This finding is in accordance with the express provision of the bond given by the plaintiffs in error, as contractors, to the defendants in error.
We find no error in the proceedings of the court. The ‘ judgment is therefore affirmed.